Court of Appeals
of the State of Georgia

                                       ATLANTA,_May 24, 2022_______

The Court of Appeals hereby passes the following order:

A22E0054. IN THE INTEREST OF S. H. et al. (FATHER).

      Upon consideration of the Appellant’s motion for an extension of time in which
to file a discretionary application, the same is hereby GRANTED. Appellant shall
have until June 8, 2022, in which to file the application.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,_May 24, 2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.